This is an appeal from the action of the district court of Stephens county in rendering judgment in favor of the defendant in error. The cause was duly reached for hearing upon the docket of this court, submitted and assigned for the preparation of an opinion. Upon an examination of the record it appears that neither party has filed a brief in the case, although the time for doing so has long since expired.
In these circumstances, the appeal of the plaintiffs in error must be dismissed for want of prosecution.
It is so ordered.
PITCHFORD, V. C. J., and JOHNSON, MILLER, and KENNAMER, JJ., concur.